COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-309-CV



IN RE CLIFFORD ROY FLEMING	RELATORS

AND JAMANS TRUCKING



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and motion for emergency stay and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency stay are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED October 24, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.